Citation Nr: 0905105	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
gastritis with gastroesophogeal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's friend


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony at a December 2008 Travel 
Board hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's 
gastritis with GERD has been manifested by frequent abdominal 
burning requiring medication for relief, occasional 
involuntary regurgitation and choking sensation, with 
approximately 7 flare-ups of symptoms per month.  


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 10 
percent for gastritis with GERD have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.114; Diagnostic Codes 7307, 7346 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the veteran in March 2005, 
prior to the initial RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim, and of the veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had increased in severity since the time of the 
last rating decision.  Although no longer required, the 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the veteran 
in March 2005 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
veteran's employment and daily life, nor did it provide the 
rating criteria applicable to this case.  Therefore, to this 
extent, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be satisfied 
solely by various post-decisional communications.  See 
Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the Veteran in May 2008 
providing him with the criteria for the applicable Diagnostic 
Codes that would be used to evaluate his disability and 
advising him that the Board would consider evidence showing 
how his disabilities affect his employment and daily life.  
The claim was subsequently re-adjudicated in the June 2008 
SSOC.  In addition, the June 2005 rating decision, August 
2005 SOC, and June 2008 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional 60-
day periods to submit more evidence.  Thus, the Board finds 
that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess and 
Vasquez-Flores, have been satisfied.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As for 
the duty to assist, the veteran was provided an adequate VA 
compensation examination during the pendency of the appeal.  
His private and VA outpatient treatment records were also 
procured and associated with his claims file.  Further, he 
and a friend presented sworn oral testimony at a personal 
hearing in December 2008.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant 
has not contended otherwise.   

Thus, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

In this case, the veteran contends he is entitled to an 
increased evaluation for his gastritis with GERD.  Service 
connection was initially granted for this disability in an 
April 1980 rating decision, which awarded a 10 percent 
evaluation effective from February 20, 1980, the day after 
the Veteran's separation from service.  In March 2005, the 
Veteran filed a claim contending he is entitled to an 
evaluation in excess of 10 percent based on his current 
disability level.  

The Board will begin by reviewing the medical evidence to 
determine whether a rating in excess of 10 percent is 
warranted for the veteran's current gastritis disability.

In November 2004, the veteran went to the Austin VA Medical 
Center (VAMC) with complaints of post-prandial reflux 
symptoms.  The doctor noted that it had been more than a year 
since the Veteran had sought treatment at the VAMC.  
Additionally, the Veteran asked the doctor to fill out a 
Family and Medical Leave Act (FMLA) form because he called in 
sick when his stomach was hurting, but the doctor did not 
feel that it was warranted.  The doctor prescribed medication 
for the Veteran's GERD.  

In February 2005, the veteran sought treatment at the Austin 
Diagnostic Clinic, where records show he was diagnosed with 
GERD and dyspeptic symptoms in July 2003.  The veteran stated 
that, despite taking his current medication, he continued to 
have symptoms of heartburn, typically with midepigastric 
burning, regurgitation and a sour taste in his mouth.  He 
denied dysphagia, odynophagia, or strong abdominal pain, but 
reported belching and symptoms of gassiness.  The assessment 
was reflux poorly controlled with medication.  A different 
medication was prescribed.  The doctor also noted that if the 
Veteran wished to document a diagnosis of reflux, he would 
have to undergo an endoscopy, which he did not want to do.  

The Veteran was afforded a VA examination in May 2005.  The 
Veteran stated he had been taking medication as needed for 
his GERD.  He complained of occasional reflux and acid 
stomach.  X-rays of the upper gastrointestinal tract from 
April 2003 were reviewed and were normal.  The examiner 
assessed a history of gastritis and GERD, both improved with 
present medication.  

In February 2007, the veteran sought treatment at the VAMC, 
where it was noted he had not been seen for more than 2 years 
as he had obtained a private primary care physician.  He had 
run out of medication and his GERD symptoms had worsened.  A 
new prescription was written.

The Veteran continued to follow-up at the Austin Diagnostic 
Clinic for his GERD symptoms, receiving medication and 
consultation regarding diet.  An April 2007 office visit note 
indicates that the Veteran still had not undergone an 
endoscopy to confirm and document the reflux diagnosis.

In July 2008, the Veteran reported to the VAMC with 
complaints of a burning sensation in his stomach for 2 weeks 
that was not relieved with medication.  An upper 
gastrointestinal x-ray was ordered and showed mild 
gastroesophogeal reflux disease, and a normal stomach and 
duodenum with no ulcers identified.  

There are no additional medical records pertaining to 
treatment for GERD in the claim file.  

As previously mentioned, the Veteran testified at a hearing 
before this Board in December 2008.  He stated that he 
averaged 7 flare-ups of his disability per month.  These 
attacks consisted of a burning sensation in his throat, a 
choking sensation, and a sensation of hunger shortly after 
eating.  Sometimes he would wake up at night due to the 
burning sensation and have to take Maalox.  He also described 
pain in his right arm and involuntary regurgitation of food.  
Further, he said he took approximately one day a month off of 
work due to his gastritis.  Changes in diet and medication 
did not resolve the symptoms.  

In May 2008, C. R., a friend of the Veteran's, wrote a letter 
regarding the severity of the Veteran's symptoms.  She stated 
she had known him for 8 years and had witnessed his 
disability worsen.  She described some of his symptoms, 
including stomach pain, bloating, nausea, and acid reflux 
after eating.  C. R. also testified at the December 2008 
Board hearing, stating that she was often the one to take 
care of him when his symptoms became severe.  

In light of the foregoing evidence, the Board finds that the 
criteria for an evaluation in excess of 10 percent for the 
veteran's gastritis with GERD have not been met.  

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code (DC) 7307, which addresses hypertrophic 
gastritis that has been identified by gastroscope.  A 10 
percent evaluation is assigned where there is chronic 
gastritis with small nodular lesions and symptoms.  The next 
higher 30 percent evaluation is assigned where there is 
chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms.  

In this case, two upper gastrointestinal x-rays were 
performed in April 2003 and July 2008, and neither revealed 
the presence of ulcers/lesions.  Further, the July 2008 x-ray 
revealed only mild GERD.  Thus, the Board finds that the 
medical evidence is most consistent with the criteria for the 
currently assigned 10 percent evaluation under DC 7307, as 
the next higher rating category requires the presence of 
ulcerated areas.    

The Board has next considered whether alternate diagnostic 
codes would allow for a higher evaluation.  First the Board 
looks at DC 7346, which addresses hiatal hernias.  A 10 
percent evaluation is assigned under this DC when there are 
two or more of the symptoms present for the 30 percent 
evaluation of less severity.  The next higher 30 percent 
evaluation is assigned where there is persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (burning sensation in upper abdomen), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

In this case, the Veteran certainly has reported at least two 
of the symptoms present for the 30 percent evaluation.  In 
his December 2008 hearing testimony, he described a choking 
feeling which is likely akin to dysphagia.  He also said that 
he had fairly frequent burning in his stomach, involuntary 
regurgitation, and arm pain.  The question, then, is whether 
these symptoms cause considerable impairment of the Veteran's 
health.  The Board finds that the Veteran's symptoms have not 
caused impairment that rises to the level of the criteria for 
the 30 percent evaluation.  The Veteran testified at the 
December 2008 hearing that he loses only one day a month from 
work due to his gastritis.  Further, there has been no 
contention and no evidence that the Veteran's disability has 
caused significant interference with his daily life or 
activities.  The associated medical reports do not show any 
indication of considerable impairment of health that is 
related to the service-connected disability at issue.  While 
the Veteran describes changes in diet and sleeping habits, as 
well as the need to frequently take Maalox for his symptoms, 
the Board does not find that these changes rise to the level 
of a 30 percent evaluation under DC 7346.  

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other. A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. § 
4.114.

In this case, DC 7307 represents the predominant disability 
picture.  However, as discussed above, the overall severity 
of this disability is properly captured in the currently-
assigned 10 percent evaluation.  
 
There are no other DCs that are applicable to this case.  In 
conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the Veteran's gastritis with GERD.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Where the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable. 

Finally, although the veteran has stated that he misses 
approximately one day of work per month due to his gastritis 
symptoms, the evidence shows that he has continued to work in 
his normal job.  Further, the overall evidence does not 
reflect that the disability in issue has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, remand for referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321 is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
gastritis with gastroesophogeal reflux disease (GERD) is 
denied.




____________________________________________
MARY M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


